Citation Nr: 0813926	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a letter dated in November 2007, the veteran's 
representative alleged that the veteran could not work.  
Accompanying the letter was a note from a VA physician 
stating that the veteran's PTSD has negatively impacted his 
ability to maintain gainful employment.  Accordingly, raised 
claims for entitlement to an increased rating for PTSD, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
are referred to the RO for appropriate action.

Also, in April 2006, the RO received an application from the 
veteran for vocational rehabilitation benefits.  This matter 
is referred to the RO for appropriate action.


FINDING OF FACT

Tinnitus was initially complained of years after service, and 
has not been shown by competent clinical evidence to be 
etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

A January 2005 VCAA letter explained the evidence necessary 
to substantiate the claim for service connection for 
tinnitus.  This letter also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.  This letter was sent 
to the veteran prior to the August 2005 adjudication of his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, a March 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  Because the Board has 
herein denied service connection for tinnitus, the rating and 
effective date aspects of the claim are moot. Accordingly, 
even though the claim was not readjudicated by the RO 
subsequent to the letter providing Dingess notice regarding 
assignment of a disability rating and effective date, the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of his claim at this time.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, though efforts to obtain service 
personnel records have been unsuccessful.  In April 2005 the 
RO received correspondence from the National Personnel 
Records Center (NPRC) stating that the NPRC had conducted an 
extensive and thorough search for the service personnel files 
and that further attempts would be futile.  Even so, the RO 
contacted the California Army National Guard in May and June 
2005, which also could not locate the veteran's service 
personnel records.  The claims file does include reports of 
VA post-service treatment, and reports of VA examinations.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available relevant evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000) (setting forth a three-step analysis 
for 1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (same three-step analysis).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but does not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  38 U.S.C.A. § 1154(b) does not 
absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran seeks service connection for tinnitus, which he 
asserts is due to combat-related acoustic trauma during 
service.  Service connection has been established for 
bilateral hearing loss due to acoustic trauma in service.  
His period of active duty includes service as a combat 
infantryman in the Vietnam War.  His awards and decorations 
include the Vietnam Campaign Medal and the Combat Infantryman 
Badge.  The veteran describes being exposed to gunfire and 
experiencing ringing of the ears during his combat duties in 
Vietnam.  (See application for compensation received in 
January 2005.)  The veteran is credible and competent to 
provide testimony that he experienced ringing of the ears in 
service.  As such, and in the absence of clear and convincing 
evidence to the contrary, the Board finds that the veteran 
experienced acoustic trauma and ringing of the ears during 
combat duty in Vietnam.  See 38 U.S.C.A. § 1154(b).

At the veteran's pre-induction examination in February 1967, 
no defect of the ears was noted on clinical evaluation, his 
ears were profiled as a "1" (the designation for a high 
degree of medical fitness), and audiological testing did not 
reveal a hearing loss disability.  

At his service separation examination in June 1969, clinical 
evaluation of the veteran's ears was normal, and his ears 
were profiled as a "1."  The examination report does not 
include any indication that a service separation audiological 
examination was conducted.  In the examination report and in 
the report of history provided in conjunction with the 
examination, there is no indication of ringing of the ears, 
tinnitus, hearing loss, or ear disease.  

In January 1989, the RO received the veteran's claim for 
service connection for hearing loss (a claim which was first 
denied, but ultimately reopened and granted in February 
2006).  In May 1989, he was provided a VA general medical 
examination, an audiological examination, and an ears, nose, 
and throat examination, in conjunction with his claim for VA 
benefits.  The cover page of the general medical examination 
report includes a notation of "Denies T. aureum."  T. 
aureum is a medical term of art for tinnitus.  See Dorland's 
Illustrated Medical Dictionary, p. 1956 (31st ed. 2007) 
(spelled T. aurium therein).  In the typewritten general 
examination report, the examining physician wrote that the 
veteran denied tinnitus aureum.  In the ear, nose, and throat 
examination report, another examining physician wrote that 
the veteran did not complain of tinnitus.  The report of a 
July 1989 VA audiological examination, by a Ph.D. 
audiologist, contains no notation as to whether or not the 
veteran experienced tinnitus.

In January 2005, the RO received the veteran's first claim 
for service connection for tinnitus.  At a VA examination in 
June 2005, the examiner, an audiologist, noted that that the 
veteran had a history of unprotected exposure to hazardous 
military noise during combat in Vietnam.  He further noted 
that the veteran experienced moderate, bilateral, constant, 
tonal tinnitus that the veteran attributed to hazardous 
military noise.  The examiner related that the tinnitus 
"causes no difficulties currently."  The examiner noted by 
history that the veteran described first having tinnitus 
right after military service, but also noted that a review of 
the claims file revealed documentation that there was no 
complaint of tinnitus at the veteran's May 1989 VA ear, nose, 
and throat examination (conducted by Dr. T.).  The examiner 
wrote that the veteran stated that his tinnitus began while 
in the military, yet on his 1989 VA examination there was no 
complaint of tinnitus during Dr. T's examination.  He 
concluded that if no tinnitus existed then, the current 
tinnitus would be less likely than not service connected. 

The Board acknowledges the veteran's statements that his 
tinnitus began during service and has continued until the 
present time.  (See veteran's January 2005 application for 
compensation.)  The Board does not doubt that the veteran 
experienced tinnitus during service as a result of combat-
related noise exposure, and does not doubt that the veteran 
currently experiences tinnitus.  Nor does the Board doubt 
that the veteran currently recalls that he has experienced 
tinnitus continuously between service and the present.  
However, the Board finds of much greater probative value the 
contemporaneous evidence as received in 1989 including: 1) an 
application for benefits received in January 1989, in which 
the veteran sought service connection for hearing loss, but 
not for tinnitus; 2) the notation of the VA physician who 
conducted the veteran's May 1989 general medical examination 
that the veteran denied tinnitus; 3) the notation of the VA 
physician who conducted the veteran's May 1989 ear, nose, and 
throat examination that the veteran did not complain of 
tinnitus; and the report of the VA Ph.D. audiologist who 
conducted the veteran's July 1989 audiological examination 
that reflects no diagnosis or complaint of tinnitus.  The 
Board finds that the evidence as submitted in 1989, which was 
negative for complaints or findings of tinnitus, is more 
likely to be accurate and is therefore more probative than 
the veteran's relatively distant recollection in the year 
2005, over 15 years since 1989, and over 35 years since 
service, that he has experienced tinnitus ever since service.  
In other words, although the veteran is generally credible, 
the Board finds that the veteran's contemporaneous reporting 
to two VA physicians in 1989 that he was not experiencing 
tinnitus is far more reliable and probative than his 
recollection 15 years later that he had experienced noise in 
his ears ever since service.  

The veteran, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  However, he is competent to provide 
testimony as to continuity of symptomatology since service.   
See 38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (veteran competent to testify as to 
experiencing symptoms of diagnosed heart disease from time of 
separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service).  
He is competent to testify as to his current recollection 
that he has had ringing in his ears ever since service, but, 
as discussed above, this relatively distant recollection is 
outweighed by his assertions to VA physicians in 1989 that he 
did not have tinnitus.  Under these facts (i.e., a finding 
that it is more likely than not that the veteran did not have 
tinnitus as of May 1989), the matter of whether his current 
tinnitus is related to noise exposure during service in 1968 
or 1969 is a matter requiring medical expertise.  

Because the preponderance of the evidence shows that the 
veteran did not experience tinnitus in 1989, the Board finds 
of significant weight and probative value the July 2005 VA 
audiologist's opinion that if the veteran did not have 
tinnitus at the time of the May 1989 VA examination, then it 
is less likely than not that the veteran's tinnitus was 
related to service.  This is the only competent medical 
opinion directly addressing this matter.  Furthermore, the 
fact that the veteran denied having tinnitus in May 1989, 
over 19 years after service, in and of itself weighs 
significantly against the veteran's claim.  See 38 C.F.R. 
§ 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  Accordingly, entitlement to 
service connection for tinnitus is not warranted.
 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


